Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 31 May 2022 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 2-4 and 6-11 have been canceled.
2. New Claims 12-22 have been added.
3. Claim 1 has been amended. 
4. Remarks drawn to rejections under 35 USC 102 and 103.	
	The following rejection(s) have been withdrawn:
5. The rejection of Claim1 under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et al (US 5,558,861; of record) has been withdrawn. Yamanaka et al does not teach a cationized cellulose having the substitutions for R1 as in amended claim 1. The rejection of claims 2 and 9-10 have been rendered moot by cancelation.
6. The rejection of Claim(s) 2 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al (US 2015/0283217 A; of record) and as evidenced by Journal of the American college of Toxicology (1988, 7(3), 335-351; ‘Toxicology’; of record) has been rendered moot by cancelation.
7. The rejection of Claim 11 under 35 U.S.C. 102(a)(1) as being anticipated by Journal of the American college of Toxicology (1988, 7(3), 335-351; ‘Toxicology’, of record and newly cited necessitated by amendment) has been rendered moot by cancelation.
8. The rejection of Claims 2-4 and 8 under 35 U.S.C. 103 as being unpatentable over Yamanaka et al (US 5,558,861; of record) in view of Shi et al (US 2015/0283217 A1; of record) and as evidenced by Journal of the American college of Toxicoloy (1988, 7(3), 335-351; ‘Toxicology’; of record) has been rendered moot by cancelation.
9. The rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Yamanaka et al (US 5,558,861; of record) in view of Shi et al (US 2015/0283217 A1; of record) and as evidenced by Journal of the American college of Toxicoloy (1988, 7(3), 335-351; ‘Toxicology’; of record) has been withdrawn in view of the amendment to claim 1 and is replaced by the new rejections under 35 USC 103 as set forth below.
	Claims 1, 5 and 12-22 are pending in the case.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al (US 2015/0283217 A; of record) and as evidenced by Journal of the American college of Toxicology (1988, 7(3), 335-351; ‘Toxicology’; of record).
Shi et al teaches polyquaternium-10, which is cationized hydroxyethylcellulose. (page 5, Table 7; paras 0007-0008 and claims; as in instant claim 1). 
According to Toxicology polyquaternium-10 is cationized hydroxyethylcellulose (Introduction). Polyquaternium-10 is the quaternary ammonium salt of hydroxyethyl cellulose reacted with trimethylammonium substituted epoxide (page 335, see under Definition; see under Method of Manufacture). It is a white powder (page 336, see under Chemical Properties; page 336, see under Chemical Properties; as in claims 1 and 15). Therefore, Shi’s product has the first recited substitution for R1 in claim 1, and the others being H, l = 1, has the counter ion X-, R3=R4=R5= methyl. Since it is reacted with epichlorohydrin the counter ion is Cl- (as in claims 14-15).
Shi et al has all the structural requirements recited in claim 1, it should have the properties recited in claims 16-18.
Therefore, Shi et al anticipates instant claims 1 and 14-18.

Response to Applicant’s Remarks
Applicant has traversed the rejection of claim 1 as it applies now over Shi arguing that Shi does not anticipate claim 1 because it does not teach a hemostatic material as set forth in formula 1, in the form of a powder (Remarks-page 5).
Applicant’s arguments have been considered but are not found to be persuasive. 
Shi teaches the cationized cellulose as set forth above and therefore anticipates claims 1 
and 14-18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 12 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US 2015/0283217 A1; of record; newly cited necessitated by amendment) as evidenced by Journal of the American college of Toxicoloy (1988, 7(3), 335-351; ‘Toxicology’; of record; necessitated by amendment) and further in view of Yamanaka et al (US 5,558,861; of record and newly cited necessitated by amendment).
Shi’s teachings are set forth above. Shi’s product meets the structural limitations of claim 12 and claim 19 for anionic group being a halide ion (Shi’s product has Cl- ion). Shi does not expressly teach the product of formula (1) in the form of a sheet-like film as in claim 1 and does not teach the limitations of claims 20-22. 
Yamanaka et al teaches cationized cellulose (col. 5, lines 5-54; examples 1, 2, 12 and claims; part of the limitations of claim 12). The modified cationized cellulose can be in the form of a sheet like film (col. 5, lines 59-62; as in claim 12).
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since Yamanaka teaches the use of a structurally close cationized cellulose in the form of a sheet-like film. Thus, it is obvious to combine prior art elements and make the product in claim 12 (and taught by Shi) in the form of a sheet-like film since Yamanaka teaches that such a film is useful as a medical vulnerary cover (abstract).
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. 
Obviousness based on similarity of structure and function entails motivation to make the claimed compound in expectation that compounds similar in structure will have similar properties. Where prior art compound essentially brackets the claimed compounds and are well known to be useful as medical vulnerary cover, one of ordinary skill in the art would be motivated to make the claimed compound in searching for new products for such use. In re Payne, 606 F. 2d 303, 203, USPQ, 245, 254-55 (C.C.P.A. 1979).

Claims 1, 5, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US 2015/0283217 A1; of record; newly cited necessitated by amendment) as evidenced by Journal of the American college of Toxicoloy (1988, 7(3), 335-351; ‘Toxicology’; of record; necessitated by amendment) and further in view of Yamanaka et al (US 5,558,861; of record and newly cited necessitated by amendment).
The teachings of Shi and Yamanaka are set forth above. Shi does not teach cationized cellulose wherein R1 are -CH2CH(OH)CH2N+(R3)(R4)(R5)X- and –(CH2CH2O)m-H as in claims 1, 5, 12 and 13 and the other anionic groups as in claims 14 and 19.
Shi et al teaches cationized hydroxyethylcellulose, which has the –(CH2CH2O)- moiety on it. Shi also teaches that these are used as wound dressings (para 0009; as in claims 1, 5, 12 and 13).
Yamanaka teaches that other negative groups like carboxyl, phosphoric and sulfuric acid groups can be introduced in the cationized cellulose (col. 5, lines 54-57; as in claims 14 and 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the claimed cellulose derivatives since cationized hydroxyethylcelluose is known in the art and is also useful as a medical vulnerary cover (Yamanaka-abstract). 
One of ordinary skill in the art would be motivated to look for other cationized cellulose derivatives having the claimed substitutions and anionic groups for use as vulnerary covers.
Obviousness based on similarity of structure and function entails motivation to make the claimed compound in expectation that compounds similar in structure will have similar properties. Where prior art compound essentially brackets the claimed compounds and are well known vulnerary covers, one of ordinary skill in the art would be motivated to make the claimed compounds in searching for new medical vulnerary covers. In re Payne, 606 F. 2d 303, 203, USPQ, 245, 254-55 (C.C.P.A. 1979).



Response to Applicant’s Remarks
Applicant has traversed the rejection of claim 5 as it applies now under 35 USC 103 arguing that the cationized cellulose of formula 1 in the form of a powder or a sheet-like film in the case of new claims 12 and 13 are not rendered obvious by Yamanaka, shi and toxicology, alone or in combination. By using the powder form fo the cationized cellulose as a hemostatic material, it is clearly possible to absorb excess water and blood at the wound site much more than a gel type wound cover disclosed in the prior art. The inventor derivatized cellulose with a positively charged functional group to increase the water holding capacity of the cationized cellulose and achieve hemostatic property. It was also confirmed that the claimed product possesses hemostatic properties that are higher than that of chitosan, as shown in Table 1. Yamanaka did not examine the hemostatic property of cationized cellulose. Yamanaka’s example 12 shows that there was no blood between the wound and the gel cover.
Shi discloses that a hydrogel comprising polyquternium-10 is examined to a wound which is in need of debridement, as a comparative compound, but the results show that the thermolysin was unstable in this formulation. Shi’s teaching shows that polyquaternium-10 did not work as a wound dressing. Shi also did not examine the hemostatic property. The hemostatic feature is not disclosed or suggested by Yamanaka or Shi. Therefore, amended claim 1 and dependents are not obvious (Remarks-pages 5-8).
Applicant’s arguments have been considered but are not found to be persuasive. 
Amended claim 1, new claim 12 and dependents thereof are drawn to a product, which is cationized cellulose having specific substitutions. 
As set forth in the rejection above, Shi and Yamanaka suggest arriving at the claimed products having the recited substitutions. As long as the prior art suggests the claimed product and the structural limitations and there is motivation to make those structural changes, it renders the claims obvious. The claim is to a cationized cellulose and both Yamanaka and Shi teach the claimed cationic cellulose and suggest a cationized cellulose having the claimed substitutions. Motivation for making the same is also seen in the prior art. Hemostatic material is relevant and important if applicant is claiming a method of stopping bleeding using the cationized cellulose. In the instant case applicant is claiming a product which is suggested by the prior art including motivation to make those. Therefore, the combined teachings of the prior art do render the claimed product obvious. If the prior art product has the substitutions claimed and the others are also suggested, then the products having those substitutions should have the hemostatic and water absorbing capacity recited n the claims. The rejection is maintained.



Conclusion
1. Pending Claims 1, 5 and 12-22 are rejected.
2. Claims 2-4 and 6-11 have been canceled.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/
Primary Examiner, Art Unit 1623